Citation Nr: 1449783	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connection tension headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  His DD Form 214 reveals that he had three years, two months and five days of prior service with the Naval Reserves.  The dates of any active duty for training during this period, if any, have not been established.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, in pertinent part, the RO denied claims of service connection for a back disability, tinnitus, and a gastrointestinal disorder.  

In December 2012, the Veteran testified at a video conference hearing at the RO in Denver, Colorado, before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, DC.  A transcript of the testimony is of record.  At the time, the Veteran was represented by a private agent; however, he is no longer so represented. In August 2014, the agency of original jurisdiction (AOJ) pointed out to the Veteran his right to representation; no response was received. The Board will move forward with the appeal.

In March 2013, the Board remanded these issues for additional development of the record.  Before the case was sent back to the Board on appeal, the RO issued a an August 2014 rating decision granting service connection for irritable bowel syndrome (also claimed as Crohn's disease).  As the matter of service connection for a gastrointestinal disorder has been granted in full, the issue is no longer in appellate status or before the Board at this time.  

In a statement received at the RO in May 2012 and again in July 2013, the Veteran asserts that service connection for a pulmonary disorder, secondary to claimed in-service asbestos exposure, is warranted.  The Veteran submitted additional evidence to support his claim.  The claim for a disability related to asbestos exposure was initially denied in October 2007 and the Veteran did not appeal that determination.  As such, the issue(s) of whether new and material evidence has been received to reopen a previously denied claim of service connection for a disability due to in-service asbestos exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran clearly and unmistakably had a pre-existing back disability that was clearly and unmistakably not made permanently worse during service beyond the natural progression of the disease.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at entry is rebutted by clear and unmistakable evidence that the Veteran's back disability preexisted his active duty service; and, was not clearly and unmistakably aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

2.  A chronic back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in an August 2006 letter that was provided before the October 2007 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

In this case, the Veteran was afforded a VA examination to address his claim of service connection for a back disability in January 2014.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA has associated with the electronic record all of the Veteran's available VA outpatient treatment records, private records identified by him, and his hearing testimony from December 2012.  

The Board remanded the matter in March 2013 and all the requested development was undertaken.  Additional records were obtained and the Veteran was afforded an adequate VA examination.  The agency of original jurisdiction (AOJ) substantially complied with the March 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As the Veteran has been afforded an adequate spine examination, and outstanding private, VA, and service department records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition.  This is secondary service connection.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease will be service connected.  However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  This is service connection on an aggravation theory.  38 U.S.C.A. § 3.310(b).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a back disability.  He asserts that he suffered an injury in service when he was electrocuted in the boiler room of his naval ship.  He asserts that he was hit with 440 volts of electricity which threw him across the compartment into a wall and knocked him unconscious.  He does not recall how long he was unconscious, but remembers being against a wall and feeling a lot of pain.  He did not seek treatment for the condition because he did not feel there was anything that could be done for him aboard the ship.  The Veteran further asserts that he later sustained another injury when he was unloading a truck of supplies for the ship.  In that incident, he was receiving a 50 pound bag of supplies from a supplier, when the bag slipped and hit the Veteran's right shoulder, throwing him off balance and severely twisting his back.

Neither of the above incidents were recorded in the Veteran's service treatment records (STRs).  The Veteran's STRs show that he complained of a back ache prior to service.  The Veteran specifically wrote on his June 1964 Report of Medical History that he had lower back pain, and that he had two letters from a doctor.  He also indicated that he was unable to hold a job because of the inability to perform certain motions and the inability to assume certain tasks, presumably due to lower back pain, as the Veteran listed this condition under "other medical reasons" for being unable to hold a job.  

On the June 1964 Report of Medical Examination, the examiner noted that the Veteran had a backache NCD.  X-rays were negative at that time, and the Veteran was found qualified for active duty in the U.S. Navy and all duties of his rate at sea and on foreign shores.  Despite being found fit for duty, the Veteran sought treatment for back pain in July 1964 and August 1964.  There was no history of recent trauma identified at that time.  

X-rays of the lumbar spine taken in August 1964 demonstrated a minimal scoliosis with a convexity to the right with some exaggeration of the normal lordotic curve.  An August 1964 narrative notes that the Veteran reported difficulty with severe low back pain for the prior 3 to 4 years, especially after heavy lifting.  On examination, the Veteran stood with a 10 degree tilt to the right of the pelvis.  A rough measurement of the lower extremities revealed that the right leg was a quarter inch shorter than the left.  A week later, however, another examiner found the leg lengths equal, and determined that the Veteran had low back discomfort of a slightly disabling degree.

On the doctor's Report of Medical Examination at discharge in May 1966, there was no mention of the claimed back injuries, back pain or of any back disability.  

The Veteran testified at his December 2012 video hearing that he did not have a back disability prior to entering service.  These statements, however, contradict his own statements at the time he entered active duty in 1964.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b) , and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions," Id. at (b)(1).

In this case, all that was noted on the Veteran's induction examination report was that he had a non-disabling back ache and the Veteran was found fit for duty.  

Because the examiner at the time of entry noted only that the Veteran had a non-disabling backache, and the Veteran reported in December 2012 that he did not have a pre-existing back disability, the Veteran was afforded a VA examination in January 2014 to provide guidance as to whether the Veteran's back disability clearly and unmistakably pre-existed service.  

The January 2014 VA examiner noted a current diagnosis of degenerative disc disease of the lumbar spine.  The examiner offered an opinion based on a review of the Veteran's STRs, the Veteran's statements during and after service found in the post service records, his hearing testimony, and his statements during the examination.  The examiner opined that the Veteran's complaints of back pain during service, as noted above, and his report at induction of a back ache, clearly and unmistakably represent a pre-existing back disability.  The examiner reasoned that the Veteran clearly indicted on his induction examination on June 16, 1964, in his own handwriting, that he had "lower back pain and two letters from doctors."  Because the physical examination and x-rays taken at that time were normal, the examiner evidently deemed the Veteran's low back problem as NCD (not considered disqualifying, and/or not considered disabling).  Yet, on the very next day, June 18, 1964, the Veteran complained of back trouble, and complained again on July 17, 1964.  He was seen on August 11, 1964 "constantly complaining of a back ache."  The examiner found it clear from the record and from the history provided by the Veteran at the time of the examination, that his back pain was present on and off for about 4 years prior to active duty.  The examiner further pointed out that that time frame also predated the 3 years of naval reserve time prior to active duty in June 1964.  Finally, the examiner noted that the Veteran's STRs are silent for any additional back complaints or treatment for back pain following the August 20, 1964 orthopedic evaluation.  Accordingly, the examiner concluded that "it is as likely as not" that the Veteran's in-service complaints of back pain from June 18, 1964 to August 20, 1964 clearly and unmistakably represent a pre-existing back disability.  

Notably, the standard of proof for finding that a disability pre-existed service is "clear and unmistakable" not "as likely as not clear and unmistakable," however, the examiner's wording does not render the opinion inadequate.  Although the examiner used the phrases "as likely as not" and "clear and unmistakable" in his opinion that the Veteran's back disability pre-existed service, the opinion nonetheless satisfies the remand directives because it provides the adequate medical knowledge from a competent medical source necessary for the Board to make the proper finding of fact in this case.  It is the Board's responsibility, not the examiner's, to make findings based on the correct standard of review.  In other words, the examiner's opinion still has probative value when considered in the context of the claim for service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  The January 2014 VA examination is adequate under this standard.

The only evidence that contradicts a finding of pre-existence is the Veteran's own testimony at his hearing in December 2012 and lay statements from family and friends who report that the Veteran had back pain after service.  However, the Veteran's hearing testimony is inconsistent with the statements he made on his pre-induction examination in 1964 as well as his statements in service in August 1964 of a 3 or 4 year history of back pain.  As the VA examiner pointed out in January 2014, the Veteran reported back pain at his pre-induction examination and then sought treatment for back pain on the very next day, while in service.  These statements and actions contemporaneous in time with his induction into service, as well as the VA examiner's rationale provide clear and unmistakable evidence that the Veteran had a pre-existing back disability.  The lay statements only note that the Veteran was observed with back pain after service, but they do not assert or acknowledge that the Veteran had back pain prior to service despite the Veteran's reports of back pain, and doctors notes regarding the same, prior to service.   

Accordingly, the Board concludes that the Veteran had a back disability that clearly and unmistakably pre-existed service.  The Board places greater weight and more probative value on the Veteran's statements at the time of his entry into service rather than his contradictory statements made in 2012 in connection with a claim for compensation.  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, the Veteran was treated for his pre-existing back disability at the beginning of his active duty period.  However, that treatment ceased on August 20, 1964 and the remainder of the STRs are negative for any complaints or findings of back pain or a back disability.  Moreover, the Veteran's discharge examination is negative for findings relative to the back.  

The January 2014 examiner opined that the Veteran's back disability, which clearly and unmistakably pre-existed service was "less likely than not" aggravated during service.  The examiner reasoned that the Veteran's complaints of back trouble on his first day of active duty, due to heavy lifting, had been present on and off for about 4 years by his history and the STR.  The examiner pointed out that the August 20, 1964 examination was "not remarkable" which suggests that the minimal scoliosis but otherwise normal x-ray from August 11, 1964 was not clinically significant.  The examiner points out that the Veteran was given back exercises and no heavy lifting for 3 to 4 weeks and the remainder of his STRs are silent for further low back pain or problems.  The examiner noted that there was no further mention of back pain until the Veteran saw his primary care physician in September 2006, forty years after separation from service.  The lack of evidence of treatment for back pain for 40 years, coupled with the fact that the Veteran's STRs are silent for any mention of or treatment for an injury to the back in service, as well as the negative discharge examination provides clear and unmistakable evidence that the Veteran's pre-existing back disability was not aggravated in service.  

Critically, there is no showing that the Veteran's pre-existing back disability permanently worsened during service.  This is a logical finding based on the fact that the Veteran sought treatment for his pre-existing back pain as soon as he entered service, but then did not seek treatment for back pain for the remainder of his service and did not report back pain at the time of discharge.  Although the Veteran maintains that he injured his back in service and that his pain has been present ever since, he has not provided any supporting evidence in this regard, and his statements are internally inconsistent with the findings in the STRs.  Moreover, the lay statements do not provide competent and probative evidence that the Veteran injured his back during service because none of the people who provided statements actually witnessed the claimed injury.  Moreover, those statements fail to acknowledge the evidence in the service treatment records of a pre-existing back problem.  

Certainly a lack of evidence of treatment from the time of discharge from service until 2006, alone, does not mean that there was no treatment and/or there was no pain.  Nevertheless, it is evidence that, when considered with the rest of the evidence, including a specific indication at discharge from service that he had no back pain, weighs against the claim.

The Board is mindful that the Veteran claims to have received post-service treatment for back pain beginning in 1967 and all of those records have been destroyed; however, the Veteran is not competent to state that his current diagnosis of degenerative disc disease of the lumbar spine is the same disability that he complained of in 1964 because that finding requires appropriate medical training which the Veteran does not possess.  Specifically, such a disease process is not readily observable by the five senses of a lay person.  Thus, even if the reported injuries did occur as the Veteran has stated, the fact remains that the Veteran's discharge examination is negative for complaints or findings of back trouble.  

Again, the January 2014 examiner used the "as likely as not" standard of review rather than the correct "clear and unmistakable" standard in the opinion that the pre-existing back disability was not aggravated by service.  Although the examiner used the phrases "as likely as not" instead of "clear and unmistakable" in his opinion that the Veteran's pre-existing back disability was not aggravated in service, the opinion provides the adequate medical knowledge from a competent medical source necessary for the Board to make the proper finding of fact in this case.  As noted above, it is the Board's responsibility, not the examiner's, to make findings based on the correct standard of review.  In other words, the examiner's opinion still has probative value when considered in the context of the claim for service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) 

The examination report is adequate because it has sufficiently informed the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  

In summary, the Veteran was examined by an orthopedist who provided a highly probative opinion based on sound medical principles and who specifically answered the questions posed in the remand directives; and, there is no compelling reason or rationale to believe that his statements are not credible.  There is a presumption that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Thus, the Board may presume that the January 2014 VA examiner is competent to adequately address the specific and technical orthopedic questions on which this case turns.  Moreover, the assertions of the Veteran/representative are not sufficient to overcome the above-mentioned presumption.  Accordingly, given that the claims file was reviewed by the VA examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the examination is of high probative value.

In conclusion, the most probative evidence of record comes from the January 2014 VA examination and the STRs and this evidence outweighs the Veteran's statements made during the course of this appeal because those statements are inconsistent with his own statements made at the time of service.  

Accordingly, the preponderance of the evidence is against the claim and service connection for a back disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for a back disability is denied.  

REMAND

The Veteran asserts that his tinnitus was made permanently worse (aggravated) by his service-connected headaches.  At a January 2014 audiology examination and in a July 2014 addendum report, the examiner addressed questions of direct service connection (whether the tinnitus had its onset during service or was otherwise related to service) and secondary service connection (whether the tinnitus was caused by or a result of a service-connected disability).  The examiner did not address whether the Veteran's tinnitus is aggravated (made permanently worse) by the service-connected headaches.  

When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service-connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b) , as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown , it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown , 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change. Id. at 447-449.  Because the Veteran's claim (received in September 2006) was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect prior to the change.

In this case, the Veteran reported at an April 2009 VA neurology consultation that his tinnitus was related to his tension headaches.  At a January 2010 VA audiology consultation, the Veteran reported constant tinnitus, stronger than before the onset of his headaches.  

In January 2014, a VA audiology examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure while in service.  A July 2014 addendum report notes that the Veteran recalled that his tinnitus started a "long long time ago."  Upon reviewing the evidence of record, the examiner concluded that the Veteran's tinnitus pre-dated his onset of headaches.  Accordingly, the examiner opined that the Veteran's tinnitus is less likely s not proximately due to or the result of his service connected condition of tension headaches.  

The examiner's opinion answers the question of whether the Veteran's tinnitus is caused by, or a result of, the headaches; however, the examiner does not provide an opinion as to whether the Veteran's service-connected headaches aggravate the non-service-connected tinnitus.  See Allen.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, there remains a question of whether the Veteran's headaches aggravated his tinnitus.  Accordingly, a new examination is necessary to decide the claim.  Prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all VA medical records pertaining to the Veteran's headaches and tinnitus not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record all private treatment records identified by the Veteran, regarding his headaches and tinnitus.  All efforts to obtain these records should be documented in the record.

3.  After completion of the above directives, schedule the Veteran for appropriate VA examination(s) by an appropriate physician such as neurologist, who can effectively determine the current nature of the Veteran's tinnitus and provide a medical opinion as to whether the Veteran's service-connected headaches, as likely as not, aggravate his tinnitus (i.e., make it permanently worse beyond the natural progression).  The claims folder, including a copy of this remand, and the electronic record, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must be advised that the Veteran may establish service connection for a disability that is aggravated by a service-connected disability.  By aggravation, it is meant that there is a permanent worsening beyond the natural progression of the non-service-connected disability due to the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


